NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE ROSUVASTATIN CALCIUM PATENT
LITIGATION '
ASTRAZENE CA UK LIMITED, IPR
PHARMACEUTICALS INC., AND SHIONOGI
SEIYAKU KABUSHIKI KAISHA,
Plaintiffs-Appellees,
V.
AUROBINDO PHARMA LIMITED,
Defenclant-Appellant,
AND
MYLAN PHARMACEUTICALS INC.,
Defen.ciant-Appellan,t,
AND
APOTEX CORP.,
Defendant-Appellant,
AND
COBALT PHARM,ACEUTICALS INC. AND COBALT
LABORATORIES INC.,
Defen,dants~Appellants,
AND
SUN PHARMACEUTICAL INDUSTRIES, LTD.,
Defen,dant~Appellant,

ASTRAZENECA V. AU`ROBINDO 2
AND
TEVA PHARMACEUTICALS USA, INC.,
Defendant-Appellant,
AND
PAR PHARMACEUTI CAL, INC.,
Defen,dc1nt-Appellant,
AND
SANDOZ, INC.,
Defen,dant.
2010-1460, -1461, -1462, -1463, -1464, -1465, -1466, -1467,
-1468, -1469, -147O, -1471, -1472, -1473
Appeals from the United States District C0urt for the
District of Delaware in case nos. 08-MD-1949, 07-CV-
0810, 07-CV-O805, 07-CV-0809, 07-CV-0811, 07-CV-0806,
08-CV-0426, and 07-CV-0808, Judge Joseph J. Farnan, Jr.
ON MOTION
ORDER
Upon consideration of Par Pharn1aceutica1, Inc.’s mo-
tion to withdraw Dutch Chung as principal counse1,
IT ls 0RDERED THAT:
(1) The motion is granted
(2) Par’s principal counsel must promptly enter a new
entry of appearance.

3
HAY 1 9 2011
Date
cc: Charles E. Lipsey, Esq.
Robert B. Breisblatt, Esq.
Jefirey S. Ward, Esq.
Steven A. MaddoX, Esq.
Wil1ia1n A. Rak0czy, Esq.
Dutch Chung, Esq.
Nic0le W._ Staff0rd, Esq.
Jan1es F. Hurst, Esq.
Jeffry M. Nich0ls, Esq.
s21
AsTRAzENEcA v. AURoB1NDo
FoR THE CoURT
/s/ J an Horbal__\;
J an Horbaly
C1erk
l.S. C0UR1F FOR
THE FEDERAL C|RCUlT
f‘|AY-1 9 2011
.|ANl'|0RB4\LY
CLE1i
lo